Exhibit 10.1

 

FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT effective as of the 1st day
of January, 2012 (“Agreement”), by and between HANGER PROSTHETICS &
ORTHOTICS, INC., a Delaware corporation (the “Company”), and THOMAS F. KIRK (the
“Executive”).

 

WHEREAS, the Executive and Hanger Orthopedic Group, Inc. (“Hanger”) executed an
initial Employment Agreement on January 2, 2002 (“Original Agreement”), which
Original Agreement was amended by the Amended and Restated Employment Agreement,
dated April 22, 2003, and the Second Amended and Restated Employment Agreement,
effective as of January 1, 2005 (“Second Amended Agreement”);

 

WHEREAS, the Second Amended Agreement was assigned from Hanger to the Company
pursuant to the Assignment of Employment Agreement, effective as of January 1,
2007, between the Executive, the Company and Hanger;

 

WHEREAS, the Second Amended Agreement was amended by the Third Amended and
Restated Employment Agreement, by and between the Executive and the Company,
effective as of January 1, 2005 (“Third Amended Agreement”);

 

WHEREAS, the Third Amended Agreement was amended by the Fourth Amended and
Restated Employment Agreement, by and between the Executive and the Company,
effective as of January 1, 2005, which was in turn amended by Amendment to
Fourth Amended and Restated Employment Agreement, dated as of February 5, 2008,
and a letter dated March 26, 2010 (as amended, “Fourth Amended Agreement”);

 

WHEREAS, the parties hereto desire to amend the Fourth Amended Agreement as set
forth in this Agreement, with such amendments to be effective as of January 1,
2012; and

 

WHEREAS, the Company desires to employ the Executive and to incentivize the
Executive to remain in the employ of the Company, subject to the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
below, both parties agree as follows:

 

1.                                      Employment, Term.

 

1.1                                 Employment.  The Company agrees to employ
the Executive in the position and with the responsibilities, duties, and
authority set forth in Section 2.

 

1.2                                 Term.  The term of the Executive’s
employment under this Agreement shall commence as of the effective date of the
Original Agreement and shall terminate on the fifth anniversary of the effective
date thereof, unless extended or sooner terminated in accordance with this
Agreement. In the event the Executive continues to be employed by the Company

 

--------------------------------------------------------------------------------


 

following the fifth anniversary of the effective date of the Original Agreement,
this Agreement shall automatically renew for successive one (1) year terms,
unless terminated pursuant to Section 1.3, Section 6 or Section 7 of this
Agreement.

 

1.3                                 Automatic Extension.  As of the fifth
anniversary date of the Original Agreement, and as of each anniversary
subsequent thereto (“Automatic Renewal Date”), unless either party shall have
given thirty (30) days’ prior written notice of non-extension prior to such
Automatic Renewal Date, the term of this Agreement shall be extended
automatically for a period of one year.  In the event that the Company gives
written notice of non-extension, such notice shall be considered a Termination
without Cause under the provisions of Section 6.4, unless otherwise mutually
agreed between the Parties.

 

1.4                                 Certain Definitions.  For purposes of this
Agreement,

 

(a)                                  “Termination Date” shall mean (i) if the
Executive’s employment is terminated by the Company for any reason whatsoever,
other than death or Disability, the Executive’s last day of work; (ii) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the effective date of the Disability, as the case
may be; and (iii) if the Executive’s employment is terminated by the Executive,
the expiration date of the applicable notice period that is required pursuant to
this Agreement.  Notwithstanding the foregoing, no Termination Date shall be
earlier than the date as of which the Executive has incurred a “separation from
service” within the meaning of Internal Revenue Code (“Code”) Section 409A, as
determined by applying the default rules thereof.

 

(b)                                 The Executive will be a “Specified Employee”
if the Executive is a key employee (as defined in Code Section 416(i) but
without regard to Code Section 416(i)(5)) of the Company or an affiliate of the
Company (within the meaning of Code Section 414(b) or (c)) any of the stock of
which is publicly traded on an established securities market or otherwise, as
determined at the time of the Executive’s “separation from service”.  The
Executive is a key employee under Code Section 416(i) if the Executive meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations under Code Section 416, but disregarding Code
Section 416(i)(5), at any time during the twelve (12) month period ending on an
identification date.  For purposes of determining whether the Executive is a key
employee, compensation shall mean wages within the meaning of Code
Section 3401(a) but determined without regard to any rules that limit the amount
of remuneration included in wages based on the nature or location of the
employment or services performed.  If the Executive is a key employee as of an
identification date, the Executive is treated as a key employee for the twelve
(12) month period beginning on the first day of the fourth month following the
identification date.  The identification date for this Agreement shall be
December 31 of each year, such that if the Executive satisfies the foregoing
requirements for key employee status as of December 31 of a year, the Executive
shall be treated as a key employee for the twelve (12) month period starting
April 1 of the following calendar year.

 

If, in a transaction constituting a “change in control” of the Company, as
determined by Code Section 409A, the Company is merged with or acquired by
another entity, and immediately following such change in control of the Company
the stock of either the

 

2

--------------------------------------------------------------------------------


 

Company or the acquirer or successor in such transaction is publicly traded on
an established securities market or otherwise, then for the period between the
date of such transaction and the next specified employee effective date of the
acquirer or survivor, the acquirer or survivor shall combine the lists of the
specified employees of each entity participating in the transaction and re-order
the list to identify the top 50 key employees (as well as 1% and 5% owners that
are considered key employees) in accordance with Treasury Regulation
§1.409A-1(i)(6)(i).

 

1.5                                 Office. The Executive’s principal office
will be located in or around Austin, Texas.

 

2.                                      Position, Duties.

 

As of the date of this Fifth Amended and Restated Employment Agreement, the
Executive shall serve Hanger in the position of Chief Executive Officer and the
Company in the position of Chief Executive Officer.  The Executive shall
faithfully and diligently perform the duties appropriate to said positions,
which, in addition to those responsibilities assigned to him from time to time
by the Board of Directors of Hanger (the “Board of Directors”), shall include,
among other things, responsibility for the overall performance of Hanger and all
of Hanger’s subsidiaries.  The Executive shall devote his full business time and
attention to the performance of his duties and responsibilities hereunder.

 

3.                                      Salary, Incentive Bonus, Stock Options,
Other Benefits.

 

3.1                                 Salary.  The Company shall pay to the
Executive a minimum base salary at the rate of Six Hundred Thirty Seven Thousand
and Fifty Dollars ($637,050.00) per annum effective January 16, 2011, payable in
accordance with the standard payroll practices of the Company (the “Base
Salary”). The Executive shall be entitled to such increases in Base Salary
during the term hereof as shall be determined and approved by the Compensation
Committee of the Board of Directors in its sole discretion, taking account of
the performance of Hanger, the Company and the Executive, and other factors
generally considered relevant to the salaries of executives holding similar
positions with enterprises comparable to Hanger.

 

3.2                                 Bonus.

 

(a)                                  In addition to the Base Salary, the
Executive shall participate in Hanger’s current bonus plan for senior corporate
officers (the “Bonus Plan”), as approved by the Compensation Committee of the
Board of Directors in each calendar year during the term of this Agreement.  As
of the date of this Fifth Amended and Restated Employment Agreement, the
Executive’s target bonus is eighty percent (80%) of the Base Salary (the “Target
Bonus”) and is contingent on the Executive meeting certain performance criteria
and Hanger achieving certain year-end financial criteria, and up to one hundred
sixty percent (160%) of the Base Salary (the “Maximum Bonus”) if the Executive
exceeds certain performance criteria and Hanger exceeds certain year-end
financial criteria all as determined in the reasonable discretion of the Board
of Directors and its Compensation Committee.  The Executive shall be entitled to
such increases in the “Target Bonus” and the “Maximum Bonus” during the term
hereof as shall be determined and approved by the Compensation Committee of the
Board of Directors in its sole discretion, taking account of the performance of
Hanger, the Company and the Executive, and other factors

 

3

--------------------------------------------------------------------------------


 

generally considered relevant to the salaries of executives holding similar
positions with enterprises comparable to Hanger.

 

(b)                                 The bonus shall be payable between January 1
and March 15 (inclusive) of the calendar year following the calendar year for
which the bonus is determined in accordance with the Company’s normal
practices.  In the event that the Executive is employed for less than the full
calendar year in the year in which his Termination Date occurs (“Termination
Year”), the bonus payable to the Executive shall be subject to Sections 6 and 7
of this Agreement and calculated based on the Executive meeting certain
performance criteria and Hanger achieving certain year-end financial criteria,
all as determined by the Compensation Committee of the Board of Directors, in
its sole discretion.  Such bonus shall be pro-rated for the portion of the
Termination Year during which the Executive was employed by the Company.  With
respect to the bonus for the Termination Year, any bonus payable pursuant to
this Section 3.2(b) shall be payable to the Executive between January 1 and
March 15 (inclusive) of the calendar year following the calendar year for which
the bonus is determined in accordance with the Company’s normal practices.

 

3.3                                 Stock Options & Restricted Stock.

 

(a)                                  As an incentive for the Executive’s future
performance in improving shareholder value, the Company granted to the Executive
options to purchase three hundred fifty thousand (350,000) shares of Hanger’s
common stock, $0.01 par value per share (the “Stock”), with such options being
valued at the closing price of the Stock on the effective date of the Original
Agreement.  The Company also granted to the Executive options to purchase a
minimum of one hundred thousand (100,000) shares of Stock on each of the first,
second, and third anniversaries of the Original Agreement. The Executive may
participate in future awards of options to purchase Stock or restricted shares
in a manner consistent with any stock option plan or restricted share plan
adopted by Hanger for its senior corporate officers.  Option or restricted share
grants subsequent to the foregoing initial three year period shall be based upon
targets adopted annually by the Board of Directors, which targets may be derived
from budgets generated by Hanger’s management, and the determination as to the
amount of such options or restricted shares, if any, shall be at the sole
discretion of the Board of Directors.

 

(b)                                 The options or restricted shares provided in
subparagraph (a) of this Section 3.3 shall be evidenced by a stock option
agreement or restricted share agreement (“Stock Agreement”) between the
Executive and Hanger, which Stock Agreement shall provide for a vesting schedule
of four (4) years, in equal parts, of the options or restricted shares granted
thereunder.  Notwithstanding any provisions now or hereafter existing under any
stock incentive plan of Hanger, all options or restricted shares granted to the
Executive shall vest in full immediately upon the Termination Date except for
termination of employment pursuant to Section 6.3 or Section 6.5(a) hereof, and
the Executive (or his estate or legal representative, if applicable) shall
thereafter have twelve (12) months from such Termination Date to exercise such
options, if applicable.

 

(c)                                  Notwithstanding any provisions now or
hereafter existing under any stock option plan or restricted share plan of
Hanger, in the event of a Change in Control (as hereinafter

 

4

--------------------------------------------------------------------------------


 

defined), all options or restricted shares provided to the Executive pursuant to
Section 3.3(a) of the Original Agreement or any Stock Agreement shall be granted
and shall immediately fully vest as of the date of such Change in Control with
such options or restricted shares being valued at the closing price of Hanger’s
common stock on the day prior to the day of the Change in Control.

 

(d)                                 For purposes of this Agreement, a “Change in
Control” shall be deemed to exist if:

 

(i)                                   a person, as defined in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (other than the Executive or a
group including the Executive), either (A) acquires twenty percent (20%) or more
of the combined voting power of the outstanding securities of Hanger having the
right to vote in elections of directors and such acquisition shall not have been
approved within sixty (60) days following such acquisition by a majority of the
Continuing Directors (as hereinafter defined) then in office, or (B) acquires
fifty percent (50%) or more of the combined voting power of the outstanding
securities of Hanger having a right to vote in elections of directors; or

 

(ii)                                Continuing Directors shall for any reason
cease to constitute a majority of the Board of Directors; or

 

(iii)                             Hanger disposes of all or substantially all of
the business of Hanger to a party or parties other than a subsidiary or other
affiliate of Hanger pursuant to a partial or complete liquidation of Hanger,
sale of assets (including stock of a subsidiary of Hanger) or otherwise; or

 

(iv)                            the Board of Directors approves Hanger’s
consolidation or merger with or into any other person (other than a wholly-owned
subsidiary of Hanger), or any other person’s consolidation or merger with or
into Hanger, which results in all or part of the outstanding shares of Stock
being changed in any way or converted into or exchanged for stock or other
securities or cash or any other property.

 

(e)                                  For purposes of this Agreement, the term
“Continuing Director” shall mean a member of the Board of Directors who either
was a member of the Board of Directors on the date hereof or who subsequently
became a Director of Hanger and whose election, or nomination for election, was
approved by a vote of at least two-thirds (2/3) of the Continuing Directors then
in office.

 

3.4                                 Senior Corporate Officer Benefits.  The
Executive shall be entitled to participate in benefit plans now existing or
hereinafter adopted by the Board of Directors for the senior corporate officers
of the Company.  Upon a Change in Control, any interest of the Executive in any
future Supplemental Executive Retirement Plan or deferred compensation plan
shall immediately vest.

 

5

--------------------------------------------------------------------------------


 

3.5                                 Car Allowance and Parking.  The Executive
shall be provided with (a) a luxury-class automobile leased by the Company under
the same terms and conditions as enjoyed by other senior corporate officers of
the Company, which terms shall include reimbursement for all fuel, toll,
maintenance, insurance and upkeep costs associated with the vehicle, and (b) a
reserved parking space at the Company’s headquarters.  Upon termination of the
Executive’s employment under this Agreement for any reason, the Company may, at
its option, demand the prompt return of the automobile, or, upon the mutual
agreement of the Executive and the Company, the Executive may assume the lease
for the automobile.

 

3.6                                 Determination of Cap or Payment.

 

(a)                                  Notwithstanding any other provision of this
Agreement, if any portion of any payment under this Agreement, or under any
other agreement or arrangement with the Executive or plan of the Company or one
of its subsidiaries or affiliates (in the aggregate, “Total Payments”), would
constitute an “excess parachute payment” and would, but for this Section 3.6,
result in the imposition on the Executive of an excise tax under Code
Section 4999 (the “Excise Tax”), then the Total Payments to be made to the
Executive shall either be (i) delivered in full, or (ii) reduced to 299.99% of
the Executive’s “base amount” for purposes of Code Section 280G so that no
portion of such Total Payments would be subject to the Excise Tax, whichever of
the foregoing results in the receipt by the Executive of the greatest benefit on
an after-tax basis (taking into account the applicable federal, state and local
income taxes and the Excise Tax).

 

(b)                                 Within forty (40) days following a
termination or notice by one party to the other of its belief that there is a
payment or benefit due the Executive that will result in an excess parachute
payment, the Company shall obtain, at its expense, the opinion (which need not
be unqualified) of nationally recognized tax counsel (“Tax Counsel”) selected by
the Compensation Committee of the Board of Directors, which sets forth (i) the
“base amount” within the meaning of Code Section 280G; (ii) the aggregate
present value of the payments in the nature of compensation to the Executive as
prescribed in Code Section 280G(b)(2)(A)(ii); (iii) the amount and present value
of any “excess parachute payment” within the meaning of Code Section 280G(b)(1);
and (iv) the net after-tax proceeds to the Executive, taking into account the
tax imposed under Code Section 4999 if (x) the Total Payments were delivered in
full or (y) the Total Payments were reduced in accordance with Section 3.6(a). 
Such opinion shall be addressed to the Company and the Executive and shall be
binding upon the Company and the Executive.  If such opinion determines that
clause (a)(ii) above applies, then the payments or benefits under this agreement
or any other payment or benefit determined by Tax Counsel to be includable in
the Total Payments shall be reduced or eliminated so that under the bases of
calculations set forth in such opinion there will be no excess parachute
payment.  In such event, payments or benefits included in the Total Payments
shall be reduced or eliminated by applying the following principles, in order: 
(1) the payment or benefit with the higher ratio of the parachute payment value
to present economic value (determined using reasonable actuarial assumptions)
shall be reduced or eliminated before a payment or benefit with a lower ratio;
(2) the payment or benefit with the later payment date shall be reduced or
eliminated before a payment or benefit with an earlier payment date; and
(3) cash payments shall be reduced prior to

 

6

--------------------------------------------------------------------------------


 

non-cash benefits; provided that if the foregoing order of reduction or
elimination would violate Code Section 409A, then the reduction shall be made
pro rata among the payments or benefits to be received by the Executive (on the
basis of the relative present value of the parachute payments).

 

(c)                                  For purposes of this Agreement, (i) the
value of any noncash benefits or any deferred payment or benefit shall be
determined in accordance with the principles of Code Sections 280G(d)(3) and
(4), and (ii) the Executive shall be deemed to pay federal income tax and
employment taxes at the highest stated rate of federal income and employment
taxation, and state and local income taxes at the highest stated rate of
taxation in the state or locality of the Executive’s domicile (determined in
both cases in the calendar year in which the termination or notice described in
Section 3.6(b) is given, whichever is earlier), net of the maximum reduction in
federal income taxes that may be obtained from the deduction of such state and
local taxes.

 

(d)                                 If such Tax Counsel so requests in
connection with the opinion required by this Section 3.6, the Company shall
obtain, at its expense, and the Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to (1) the reasonableness of
any item of compensation to be received by the Executive solely with respect to
its status under Code Section 280G, or (2) the fair market value of any non-cash
benefit.  Such firm shall be selected by the Compensation Committee of the Board
of Directors.

 

(e)                                  This Section 3.6 shall be amended to comply
with any amendment or successor provision to Code Sections 280G or 4999.  If
such provisions are repealed without successor, then this Section 3.6 shall be
cancelled without further effect.

 

3.7                                 Other.  The Company agrees to: (a) provide
the Executive with a desktop and/or laptop computer for his use while working at
the Company’s headquarters and the Executive’s local residence, (b) reimburse
the Executive for up to Three Thousand Dollars ($3,000) per year for
out-of-pocket expenses incurred by the Executive for financial and tax planning,
(c) provide or reimburse the Executive’s costs for a life insurance policy for
the Executive in a minimum amount of two times the Base Salary in addition to
the one times the Base Salary provided in the base benefit package, payable to a
beneficiary of the Executive’s choosing, and (d) provide or reimburse the
Executive’s costs for a supplemental long term disability insurance policy.

 

4.                                      Expense Reimbursement.

 

During the term of this Agreement, the Company shall reimburse the Executive for
all reasonable and necessary out-of-pocket expenses incurred by him in
connection with the performance of his duties hereunder, upon presentation of
proper accounts in accordance with the Company’s policies and practices for
senior corporate officers.

 

5.                                      Pension and Welfare Benefits; Vacation.

 

5.1                                 Benefit Plans.  During the term of this
Agreement, the Executive will be eligible to participate in all employee benefit
plans and programs (including, without limitation, 401(k), medical, dental,
life, and disability plans of Hanger) offered by the Company from time to time

 

7

--------------------------------------------------------------------------------


 

to its senior corporate officers, subject to the provisions of such plans and
programs as in effect from time to time.

 

5.2                                 Vacation.  The Executive shall be entitled
to five (5) weeks vacation per year.

 

6.                                      Termination of Employment.

 

6.1                                 Death.

 

(a)   The Executive’s employment shall be terminated by the Executive’s death. 
In the event of the death of the Executive, the Company shall pay to the estate
or other legal representative of the Executive the Base Salary (at the annual
rate then in effect) and vacation as accrued through the Termination Date and
the bonus provided for in Section 3.2 for the Termination Year (as well as any
then earned but unpaid bonus for the year preceding the Termination Year, if
applicable).

 

(b)   In addition to the payments described in Section 6.1(a), the Company shall
pay a death benefit of an additional twenty-four (24) months of Base Salary (at
the annual rate then in effect) and an additional bonus payment (“Additional
Bonus Payment”) equal to two (2) times the Target Bonus for the Termination
Year.  Such payment shall be made in one (1) lump sum payment, with such payment
to be made to the estate or other legal representative of the Executive within
forty-five (45) days following the Executive’s death.  The Executive’s estate or
legal representative shall have no right to designate the taxable year of
payment.  Except as otherwise provided in this Agreement, the rights and
benefits of the estate or other legal representative of the Executive under the
benefit plans and programs of the Company shall be determined in accordance with
the provisions of such plans and programs.

 

6.2                                 Disability.

 

(a)                                  “Disability” means, for purposes of this
Agreement, that the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.

 

(b)                                 If the Executive shall incur a Disability,
the employment of the Executive shall be terminated.  In the event of such
termination, the Company shall pay to the Executive the Base Salary (at the
annual rate then in effect) and vacation accrued through the Termination Date
and the bonus provided for in Section 3.2 for the Termination Year (as well as
any then earned but unpaid bonus for the year preceding the Termination Year, if
applicable).  Except as otherwise provided in this Agreement, the rights and
benefits of the Executive or his transferee under the benefit plans and programs
of the Company shall be determined in accordance with the provisions of such
plans and programs.

 

(c)                                  In addition to the payments described in
Section 6.2(b), the Company shall pay to the Executive on the date that is six
(6) months and one day after the Termination Date a lump sum in an amount equal
to (i) two (2) years of the Base Salary (at the annual rate in effect

 

8

--------------------------------------------------------------------------------


 

immediately prior to termination), less the amount of monthly disability pay
benefits to which the Executive will be entitled to over such two (2) year
period commencing on the Termination Date (assuming the Executive survives for
such two (2) year period), and (ii) the Additional Bonus Payment.

 

(d)                                 Notwithstanding Section 6.2(c), in the event
that (i) the Executive is not a Specified Employee, then the Company shall pay
to the Executive the payments set forth in Section 6.2(c) within forty-five (45)
days from the Termination Date, or (ii) if the Executive is a Specified Employee
and the death of the Executive occurs within six (6) months following the
Termination Date, the Company shall pay to the Executive’s estate any unpaid
portion of the amounts due to be paid to the Executive pursuant to
Section 6.2(c) within forty-five (45) days following the Executive’s death.  If
the Executive’s estate or legal representative fails to notify the Company of
the death of the Executive such that the Company is unable to make timely
payment hereunder, then the Company shall not be treated as in breach of this
Agreement and shall not be liable to the estate or legal representative for any
losses, damages, or other claims resulting from such late payment.  Rights and
benefits of the Executive under the other benefit plans and programs of Hanger
shall be determined in accordance with the terms and provisions of such plans
and programs.  Notwithstanding anything in this Agreement to the contrary, The
Executive shall not be entitled to any payments under Section 6.2(c) unless The
Executive has first duly and timely executed (and not revoked) the form of
agreement and general release attached hereto as Exhibit A (“Release”);
provided, however, that, in the event of any change in any applicable law (or
interpretation thereof), the Release shall be subject to reasonable modification
by the parties so as to preserve the intent of the parties with respect to such
Release.

 

6.3                                 Due Cause.  The employment of The Executive
hereunder may be terminated by the Company at any time for Due Cause (as
hereinafter defined).  In the event of such termination, the Company shall pay
to the Executive the Base Salary (at the annual rate then in effect) and
vacation accrued through the Termination Date and not theretofore paid to the
Executive.  Except as otherwise provided in this Agreement, the rights and
benefits of the Executive or his transferee under the benefit plans and programs
of the Company shall be determined in accordance with the provisions of such
plans and programs.  For purposes hereof, “Due Cause” shall be defined as any
of:  (a) the Executive’s willful and continuing failure to discharge duties and
responsibilities under this Agreement after having been given notice in writing
and opportunity to cure, (b) any material act of dishonesty involving the
Company, or (c) conviction of a felony.

 

6.4                                 Termination by the Company Without Cause.

 

(a)                                  The Company may terminate the Executive’s
employment at any time, for whatever reason it deems appropriate or without
reason; provided, however, that in the event that such termination is not
pursuant to Section 6.1 (Death); 6.2 (Disability); 6.3 (Due Cause); 6.5
(Voluntary Termination); or 6.6 (Retirement), the Company shall pay to the
Executive the Base Salary (at the annual rate then in effect) and vacation
accrued through the Termination Date and the bonus provided for in Section 3.2
for the Termination Year (as well as any then earned but unpaid bonus for the
year preceding the Termination Year, if applicable).

 

9

--------------------------------------------------------------------------------


 

(b)                                 In addition to the payments described in
Section 6.4(a), the Company shall pay to the Executive on the date that is six
(6) months and one day after the Termination Date, a lump sum in an amount equal
to two (2) years of the Base Salary (at the annual rate in effect immediately
prior to termination) and the Additional Bonus Payment (collectively the
“Severance Payment”).  In addition, the Company shall, for eighteen (18) months
following the Termination Date, (i) reimburse the Executive for his reasonable
costs of medical and dental coverage as provided under COBRA, (ii) reimburse the
Executive for his reasonable costs incurred in maintaining his life and
disability coverage, and (iii) reimburse the Executive for all other benefits
granted to the Executive in Sections 3.4, 3.7 and 5.1, each at levels
substantially equivalent to those provided by the Company to the Executive
immediately prior to the termination of his employment (including such other
benefits as shall be provided to senior corporate officers of the Company in
lieu of such benefits from time to time during the eighteen (18) month payment
period), on the same basis, including the Company’s payment of premiums and
contributions, as such benefits are provided to other senior corporate officers
of the Company or were provided to the Executive prior to the termination. 
Reimbursements of expenses which provide for nonqualified deferred compensation
under Code Section 409A, if any, shall not be paid before six (6) months and one
day after the Executive’s Termination Date.  The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year of the
Executive may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided in any other taxable year.  Reimbursements shall be paid
on or before the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred.  The right to reimbursement hereunder is
not subject to liquidation or exchange for another benefit.

 

In addition, for the period ending on December 31 of the second calendar year
following the calendar year in which the Executive’s Termination Date occurs,
the Executive will be provided with outplacement services commensurate with
those provided to other senior corporate officers of the Company through a
vendor selected by the Company. Except as otherwise provided in this Agreement,
the rights and benefits of the Executive or his transferee under the benefit
plans and programs of the Company shall be determined in accordance with the
provisions of such plans and programs.

 

(c)                                  Notwithstanding Section 6.4(b), in the
event that (i) the Executive is not a Specified Employee, then the Company shall
pay to the Executive the Severance Payment within forty-five (45) days from the
Termination Date and the six (6) month delay for reimbursements shall cease to
apply, or (ii) the Executive is a Specified Employee and the death of the
Executive occurs within six (6) months following the Termination Date, the
Company shall pay to the Executive’s estate any unpaid portion of the amounts
due to be paid to the Executive pursuant to Section 6.4(b) within forty-five
(45) days following the Executive’s death.  If the Executive’s estate or legal
representative fails to notify the Company of the death of the Executive such
that the Company is unable to make timely payment hereunder, then the Company
shall not be treated as in breach of this Agreement and shall not be liable to
the estate or legal representative for any losses, damages, or other claims
resulting from such late payment.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, the Executive shall not be entitled to any payments under
Section 6.4(b) unless the Executive has first duly and

 

10

--------------------------------------------------------------------------------


 

timely executed (and not revoked) the Release; provided, however, that, in the
event of any change in any applicable law (or interpretation thereof), the
Release shall be subject to reasonable modification by the parties so as to
preserve the intent of the parties with respect to such Release.

 

6.5                                 Voluntary Termination.

 

(a)                                  The Executive may terminate his employment
with the Company at any time upon sixty (60) days’ prior written notice to the
Company and the Company shall pay to the Executive the Base Salary (at the
annual rate then in effect) and vacation accrued through the Termination Date
and the bonus provided for in Section 3.2 for the Termination Year (as well as
any then earned but unpaid bonus for the year preceding the Termination Year, if
applicable).  Except as otherwise provided in this Agreement, the rights and
benefits of the Executive or his transferee under the benefit plans and programs
of Hanger shall be determined in accordance with provisions of such plans and
programs.

 

(b)                                 In the event that the Company or the Board
of Directors alters the scope of the Executive’s position and duties as
described in Section 2 without the consent of the Executive, or the Executive
experiences any reduction of the Base Salary, Bonus Plan targets (as
distinguished from the payments received thereunder) or other benefits as
described in Sections 3 and 5 of this Agreement, the Executive may terminate his
employment with the Company upon sixty (60) days’ prior written notice to the
Company.  If the Company does not permit the Executive to continue actively
working during such notice period, the Executive shall be deemed to be on a bona
fide leave of absence until the last day of such notice period.  In the event of
a termination of the Executive’s employment under this Section 6.5(b), the
Company shall pay to the Executive the Base Salary (at the annual rate then in
effect) and vacation accrued through the Termination Date and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable).  In
addition, the Company shall pay to the Executive on the date that is six
(6) months and one day after the Termination Date the Severance Payment. In
addition, the Company shall, for eighteen (18) months following the Termination
Date, (i) reimburse the Executive for his reasonable costs of medical and dental
coverage as provided under COBRA, (ii) reimburse the Executive for his
reasonable costs incurred in maintaining his life and disability coverage, and
(iii) reimburse the Executive for all other benefits granted to the Executive in
Sections 3.4, 3.6, 3.7 and 5.1, each at levels substantially equivalent to those
provided by the Company to the Executive immediately prior to the termination of
his employment (including such other benefits as shall be provided to senior
corporate officers of the Company in lieu of such benefits from time to time
during the eighteen (18) month payment period), on the same basis, including the
Company’s payment of premiums and contributions, as such benefits are provided
to other senior corporate officers of the Company or were provided to the
Executive prior to the termination. Reimbursements of expenses which provide for
nonqualified deferred compensation under Code Section 409A, if any, shall not be
paid before six (6) months and one day after the Executive’s Termination Date. 
The amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a taxable year of the Executive may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided in any other taxable year. 
Reimbursements shall be paid on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was

 

11

--------------------------------------------------------------------------------


 

incurred.  The right to reimbursement hereunder is not subject to liquidation or
exchange for another benefit.

 

In addition, for the period ending on December 31 of the second calendar year
following the calendar year in which the Executive’s Termination Date occurs,
the Executive will be provided with outplacement services commensurate with
those provided to other senior corporate officers of the Company through a
vendor selected by the Company. Except as otherwise provided in this Agreement,
the rights and benefits of the Executive or his transferee under the benefit
plans and programs of the Company shall be determined in accordance with the
provisions of such plans and programs.

 

(c)                                  Notwithstanding Section 6.5(b), in the
event that (i) the Executive is not a Specified Employee, then the Company shall
pay to the Executive the Severance Payment within forty-five (45) days from the
Termination Date and the six (6) month delay for reimbursement shall cease to
apply, or (ii) the Executive is a Specified Employee and the death of the
Executive occurs within six (6) months following the Termination Date, the
Company shall pay to the Executive’s estate any unpaid portion of the amounts
due to be paid to the Executive pursuant to Section 6.5(b) within forty-five
(45) days following the Executive’s death.  If the Executive’s estate or legal
representative fails to notify the Company of the death of the Executive such
that the Company is unable to make timely payment hereunder, then the Company
shall not be treated as in breach of this Agreement and shall not be liable to
the estate or legal representative for any losses, damages, or other claims
resulting from such late payment

 

(d)                                 Notwithstanding anything contained in this
Agreement to the contrary, the Executive shall not be entitled to any payments
under this Section 6.5 unless the Executive has first duly and timely executed
(and not revoked) the Release; provided, however, that, in the event of any
change in any applicable law (or interpretation thereof), the Release shall be
subject to reasonable modification by the parties so as to preserve the intent
of the parties with respect to such Release.

 

6.6                                 Retirement.

 

(a)                                  In the event of the Executive’s Retirement
(as defined in Section 6.6(b)), the Company shall pay to the Executive the Base
Salary (at the annual rate then in effect) and vacation accrued through the date
of Retirement and the bonus provided for in Section 3.2 for the Termination Year
(as well as any then earned but unpaid bonus for the year preceding the
Termination Year, if applicable).  Except as otherwise provided in this
Agreement, the rights and benefits of the Executive or his transferee under the
benefit plans and programs of the Company shall be determined in accordance with
the provisions of such plans and programs.

 

(b)                                 “Retirement” shall mean the Executive’s
voluntary termination of employment at or after age sixty-five (65), provided
the Executive has given the Company written notice of the Executive’s intent to
retire no less than one (1) year prior to the scheduled Termination Date and the
Executive has, as of the scheduled Termination Date, been continuously employed
with Hanger, including any of its direct or indirect subsidiaries, for a period
of no less than eight (8) years.

 

12

--------------------------------------------------------------------------------


 

7.                                      Change In Control and Termination
Provisions.

 

If within a two (2) year period following any Change in Control there occurs:

 

(a)                                  any termination of the Executive (other
than as set forth in Section 6.1 (Death), 6.2 (Disability), 6.3 (Due Cause), 6.5
(Voluntary Termination) or 6.6 (Retirement) of this Agreement);

 

(b)                                 a material diminution of the Executive’s
responsibilities, as compared to the Executive’s responsibilities immediately
prior to the Change in Control;

 

(c)                                  any reduction in the Base Salary or Bonus
Plan targets (as distinguished from the payments received thereunder), as
compared to such Base Salary or such targets as of the date immediately prior to
the Change in Control;

 

(d)                                 any failure to provide the Executive with
benefits: (1) at least as favorable as those enjoyed by similarly-situated
senior corporate officers of the Company under Hanger’s pension, life insurance,
medical, health and accident, disability or other written employee plans under
which the form and/or amounts of benefits are prescribed in applicable documents
or (2) granted to the Executive by this Agreement;

 

(e)                                  any relocation of the Executive’s principal
site of employment to a location more than twenty-five (25) miles from the
Executive’s principal place of employment as of the date immediately prior to
the Change in Control; or

 

(f)                                    any material breach of this Agreement by
the Company;

 

then, at the option of the Executive, exercisable by the Executive within ninety
(90) days after the occurrence of any of the foregoing events, the Executive may
resign his employment with the Company (or, if involuntarily terminated, give
notice of his intention to collect benefits under this Agreement) by delivering
a notice in writing (the “Notice of Termination”) to the Company, and the
Executive shall be entitled to receive the Base Salary (at the annual rate then
in effect) and vacation accrued to the Termination Date and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable).  In
addition, the Company shall pay to the Executive on the date that is six
(6) months and one day after the Termination Date the Severance Payment.  In
addition, the Company shall, for eighteen (18) months following the Termination
Date, (i) reimburse the Executive for his reasonable costs of medical and dental
coverage as provided under COBRA, (ii) reimburse the Executive for his
reasonable costs incurred in maintaining his life and disability coverage, and
(iii) reimburse the Executive for all other benefits granted to the Executive in
Sections 3.4, 3.7 and 5.1, each at levels substantially equivalent to those
provided by the Company to the Executive immediately prior to the termination of
his employment (including such other benefits as shall be provided to senior
corporate officers of the Company in lieu of such benefits from time to time
during the eighteen (18) month payment period), on the same basis, including the
Company’s payment of premiums and contributions, as such benefits

 

13

--------------------------------------------------------------------------------


 

are provided to other senior corporate officers of the Company or were provided
to the Executive prior to the termination.  Reimbursements of expenses which
provide for nonqualified deferred compensation under Code Section 409A, if any,
shall not be paid before six (6) months and one day after the Executive’s
Termination Date.  The amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a taxable year of the Executive may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided in any
other taxable year.  Reimbursements shall be paid on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred.  The right to reimbursement hereunder is not subject to liquidation or
exchange for another benefit.

 

In addition, for the period ending on December 31 of the second calendar year
following the calendar year in which the Executive’s Termination Date occurs,
the Executive will be provided with outplacement services commensurate with
those provided to other senior corporate officers of the Company through a
vendor selected by the Company. Except as otherwise provided in this Agreement,
the rights and benefits of the Executive or his transferee under the benefit
plans and programs of the Company shall be determined in accordance with the
provisions of such plans and programs.

 

(g)                                 Notwithstanding the prior provisions of this
Section 7, in the event that (i) the Executive is not a Specified Employee, then
the Company shall pay to the Executive the Severance Payment within forty-five
(45) days from the Termination Date and the six (6) month delay for
reimbursements shall cease to apply, or (ii) the Executive is a Specified
Employee and the death of the Executive occurs within six (6) months following
the Termination Date, the Company shall pay to the Executive’s estate any unpaid
portion of the amounts due to be paid to the Executive pursuant to this
Section 7 within forty-five (45) days following the Executive’s death.  If the
Executive’s estate or legal representative fails to notify the Company of the
death of the Executive such that the Company is unable to make timely payment
hereunder, then the Company shall not be treated as in breach of this Agreement
and shall not be liable to the estate or legal representative for any losses,
damages, or other claims resulting from such late payment.

 

(h)                                 Notwithstanding anything contained in this
Agreement to the contrary, the Executive shall not be entitled to any payments
under this Section 7 unless the Executive has first duly and timely executed
(and not revoked) the Release; provided, however, that, in the event of any
change in any applicable law (or interpretation thereof), the Release shall be
subject to reasonable modification by the parties so as to preserve the intent
of the parties with respect to such Release.

 

8.                                       Confidential Information.

 

8.1                                 Nondisclosure.  Unless the Executive secures
the Company’s written consent, the Executive will not, for a period of two
(2) years after the Termination Date, disclose, use, disseminate, lecture upon,
or publish Confidential Information, whether or not such Confidential
Information was developed by him.

 

8.2                                 Confidential Information Defined. 
“Confidential Information” means information disclosed to the Executive or known
by him as a result of his employment with the Company, not

 

14

--------------------------------------------------------------------------------


 

generally known in the industry, about the Company’s and/or Hanger’s (including
any direct or indirect subsidiary of Hanger) services, products, or customers,
including, but not limited to, clinical programs, procedures and protocols,
research, operating manuals, business methods, financial strategic planning,
client retention, customer and supplier lists, data processing, insurance plans,
risk management, marketing, contracting, selling and employees.

 

9.                                      Interference With the Company.

 

The Executive will not, during the Executive’s term of employment and for a
period of two (2) years after the Termination Date, directly or indirectly
(i) engage, whether as principal, agent, investor, representative, stockholder
(other than as the holder of not more than five percent (5%) of the stock or
equity of any corporation the capital stock of which is publicly traded),
employee, consultant, volunteer or otherwise, with or without pay, in any
activity or business venture anywhere within the continental United States that
is competitive with the business of the Company and/or Hanger (including any
direct or indirect subsidiary of Hanger) on the Termination Date, (ii) solicit
or entice or endeavor to solicit or entice away from the Company and/or Hanger
(including any direct or indirect subsidiary of Hanger) any director, officer,
employee, agent or consultant of the Company and/or Hanger (including any direct
or indirect subsidiary of Hanger), either on his own account or for any person,
firm, corporation or other organization, regardless of whether the person
solicited would commit any breach of such person’s contract of employment by
reason of leaving the Company’s service; (iii) solicit or entice or endeavor to
solicit or entice away any of the clients or customers of the Company and/or
Hanger (including any direct or indirect subsidiary of Hanger) as of the
Termination Date for the purpose of competing with the business of the Company
and/or Hanger (including any direct or indirect subsidiary of Hanger), either on
his own account or for any other person, firm, corporation or organization;
(iv) employ or otherwise utilize (whether as a consultant, advisor or otherwise)
any person who was a director, officer, or employee of the Company and/or Hanger
(including any direct or indirect subsidiary of Hanger) at any time during the
two years preceding the Termination Date, unless such person’s employment was
terminated by the Company and/or Hanger (including any direct or indirect
subsidiary of Hanger); or (v) employ or otherwise utilize (whether as a
consultant, advisor or otherwise) any person who is or may be likely to be in
possession of any Confidential Information.  The parties hereto agree that if,
in any proceeding, the Court or other authority shall refuse to enforce
covenants set forth in this Section 9, because such covenants cover too
extensive a geographic area or too long a period of time, any such covenant
shall be deemed appropriately amended and modified in keeping with the intention
of the parties to the maximum extent permitted by law.

 

10.                               Injunctive Relief.

 

In the event that the Company seeks an injunction or similar equitable relief
for the breach or threatened breach of the provisions of Sections 8 or 9 of this
Agreement, the Executive agrees that the Executive shall not use the
availability of arbitration in Section 15 hereof as grounds for the dismissal of
any such injunctive action.

 

15

--------------------------------------------------------------------------------


 

11.                               Successors and Assigns.

 

11.1                           Assignment by the Company.  The Company shall
require any successors (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  As used in this Section, the “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law and this Agreement shall be
binding upon and inure to the benefit of, the Company, as so defined.  The
Company and the Executive agree that the Company may not assign this Agreement
without the express, written consent of the Executive.

 

11.2                           Assignment by the Executive.  The Executive may
not assign this Agreement or any part thereof without the prior written consent
of a majority of the Board of Directors; provided, however, that nothing herein
shall preclude one or more beneficiaries of the Executive from receiving any
amount that may be payable following the occurrence of his legal incompetency or
his death and shall not preclude the legal representative of his estate from
receiving such amount or from assigning any right hereunder to the person or
persons entitled thereto under his will or, in the case of intestacy, to the
person or persons entitled thereto under the laws of intestacy applicable to his
estate.  The term “beneficiaries,” as used in this Agreement, shall mean a
beneficiary or beneficiaries so designated to receive any such amount or, if no
beneficiary has been so designated, the legal representative of the Executive
(in the event of his incompetency) or the Executive’s estate.

 

12.                               Governing Law.

 

This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Delaware applicable to
contracts to be performed entirely within such state.  In the event that a court
of any jurisdiction shall hold any of the provisions of this Agreement to be
wholly or partially unenforceable for any reason, such determination shall not
bar or in any way affect the Company’s right to relief as provided for herein
within the courts of any other jurisdiction.  Such provisions, as they relate to
each jurisdiction, are, for this purpose, severable into diverse and independent
covenants.  Service of process on the parties hereto at the addresses set forth
herein shall be deemed adequate service of process.

 

13.                               Entire Agreement.

 

This Agreement contains all the understandings and representations between the
parties pertaining to the subject matter hereof and supersedes all undertakings
and agreements, whether oral or in writing, previously entered into by them.

 

16

--------------------------------------------------------------------------------


 

14.                               Amendment, Modification, Waiver.

 

No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing and signed by the Executive and by a
duly authorized representative of the Company other than the Executive.  Except
as otherwise specifically provided for in this Agreement, no waiver by either
party of any breach by the other party of any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either party in exercising
any right, power, or privilege hereunder operate as a waiver thereof to preclude
any other or further exercise thereof, or exercise of any other such right,
power, or privilege.  Notwithstanding anything in this Agreement to the
contrary, the Company shall unilaterally have the right to amend this Agreement
to comply with Section 409A of the Code.

 

15.                               Arbitration.

 

The Company and the Executive will attempt amicably to resolve disagreements and
disputes hereunder or in connection with the employment of the Executive by
negotiation.  If the matter is not amicably resolved through negotiation, within
thirty (30) days after written notice from either party, any controversy,
dispute or disagreement arising out of or relating to this Agreement, or the
branch thereof, will be subject to exclusive, final, and binding arbitration,
which will be conducted in Washington, DC in accordance with the Labor
Arbitration Rules of Procedure of the American Arbitration Association.  Either
party may bring a court action to compel arbitration under this Agreement or to
enforce an arbitration award.

 

16.                               Notices.

 

Any notice to be given hereunder shall be in writing and delivered personally or
sent by certified mail, postage prepaid, return receipt requested, addressed to
the party concerned at the address indicated below or at such other address as
such party may subsequently be designated by like notice:

 

If to the Company:

 

c/o Hanger Orthopedic Group, Inc.

Suite 300

10910 Domain Drive

Austin, Texas 78758

Attention: General Counsel

 

If to the Executive:

 

Thomas F. Kirk

801 West Fifth Street Apt 2506

Austin, Texas 78703

 

17

--------------------------------------------------------------------------------


 

17.                               Severability.

 

Should any provision of this Agreement be held by a court or arbitration panel
of competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement.  The parties further agree that any such court or arbitration panel
is expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law.  The parties expressly agree that this Agreement as so modified by the
court or arbitration panel shall be binding upon and enforceable against each of
them.  In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provisions had never been set forth herein.

 

18.                               Withholding.

 

Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive or his beneficiaries, including his
estate, shall be subject to withholding of such amounts relating to taxes as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.  In lieu of withholding such amounts, in whole or in part,
the Company may, in its sole discretion, accept other provisions for payment of
taxes as permitted by law, provided it is satisfied in its sole discretion that
all requirements of law affecting its responsibilities to withhold such taxes
have been satisfied.

 

19.                               Survivorship.

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

[ The next page is the signature page. ]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
26th day of January, 2012.

 

 

HANGER PROSTHETICS & ORTHOTICS, INC.

 

 

 

 

 

By:

/s/ Andrew C. Morton

 

 

Andrew C. Morton, Vice President - HR

 

 

 

 

 

 

 

 

/s/ Thomas F. Kirk

 

 

Thomas F. Kirk

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AGREEMENT AND GENERAL RELEASE

 

[Attached.]

 

--------------------------------------------------------------------------------

 